DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The foreign priority document No. 10-2019-0176007 filed on December 27, 2019 in the Republic of Korea has been received and it is acknowledged.
Claims 1-9 and 11-15 are pending. Claim 10 has been canceled.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The specification of the instant application needs to be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the current application claims priority to the patent application No. 10-2019-0176007 filed on December 27, 2019 in the Republic of Korea.

Claim Objections
Claim 11 is objected to because of the following informalities:  the limitation “the ionic monomer” should be corrected to read “the ionic liquid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 recite “the ionic liquid is 1-ethyl-3-methylimidazolium”.
However, 1-ethyl-3-methylimidazolium represents only the cationic portion of the ionic liquid. The anionic portion of the ionic liquid is not defined in the claims.
Additionally, claim 14 appears to be unfinished.
Therefore, it is not clear what does the joint inventor regard as the invention in claims 14 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 and 11-13 rejected under 35 U.S.C. 103 as being unpatentable over D’Angelo et al. (WO 2019/070513), as evidenced by Marzooq et al. (“Zwitterion-Containing Ionogel Electrolytes”).
With regard to claim 1, D’Angelo et al. teach a gel electrolyte composite containing a nonvolatile electrolyte and a zwitterionic polymer scaffold, wherein the nonvolatile electrolyte is an ionic liquid and the zwitterionic polymer scaffold may be formed from one or more zwitterionic monomers (abstract, page 1, lines 15-18). 
D’Angelo et al. teach a method comprising the steps of:
-providing an electrolyte solution containing nonvolatile electrolyte;
-adding one or more zwitterionic monomers to the electrolyte solution;
-polymerizing the one or more zwitterionic monomers via in situ free radical polymerization to form a gel electrolyte composition (page 2, line 32- page 3, line 2 and page 8, lines 19-28).
The gel electrolyte composition may comprise the zwitterionic scaffold in an amount of 1-99vol% (page 2, lines 25-27, page 7, lines 7-8), wherein the zwitterionic scaffold is formed from zwitterionic monomers (page 2, lines 11-12).
D’Angelo do not specifically teach a gel electrolyte comprising zwitterionic monomers in an amount of 99vol%.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a gel electrolyte comprising zwitterionic 
D’Angelo et al. show on page 10, line 22 that a polymeric scaffold of 18wt% is approximately 33vol%.
Therefore, a gel electrolyte comprising 99 vol% of zwitterionic monomers is a gel comprising 54wt% zwitterionic monomers. The ionic liquid represents 46 wt% of the gel electrolyte, so the weight ratio zwitterionic monomers: ionic liquid is 1: 0.85. This value is within the claimed range.
D’Angelo et al. further teach that the gel electrolyte may be used in a supercapacitor (page 2, lines 25-30).
Marzooq evidences that ionogels formed from a polymer matrix and ionic liquids are used as solid-state electrolytes (see the abstract and page 54).
Therefore, the method in claim 1 of the instant application is obvious over the method of D’Angelo et al. 
With regard to claim 2, no solvent is added in the step of mixing zwitterionic monomers and the ionic liquid (see Example 1 in page 9, line 25-page 10, line 14 wherein the ionic liquid is Li(G4)-TFSI).
With regard to claim 3, D’Angelo et al. specifically teach gel electrolyte composites comprising a polymer formed by polymerization of SBMA (sulfobetaine methacrylate) in Li(G4)-TFSI (Example 1 in Table 1 on page 10), wherein Li(G4)-TFSI is a lithium-containing ionic liquid (page 5, lines 4-16).

With regard to claims 4-6, SBMA (sulfobetaine methacrylate) is a monomer of Formula 1 in claims 4 and 5, wherein R1 is a linear C1 alkyl group, R2 is oxygen, m=2, n=3, and R3 is a linear C1 alkyl group.
	SBMA (sulfobetaine methacrylate) meets the limitations of claim 6.
With regard to claim 7, Li(G4)-TFSI comprises a TFSI cation (bis (trifluoromethanesulfonyl)imide N(SO2CF3)2-).
With regard to claims 8 and 9, D’Angelo et al. teach a method comprising the step of polymerizing the one or more zwitterionic monomers via in situ free radical polymerization in a nonvolatile electrolyte (page 2, line 32- page 3, line 2 and page 8, lines 19-28).
The nonvolatile electrolyte may be a non-lithium-containing ionic liquid (abstract), wherein the examples of non-lithium-containing ionic liquid include EMI-TFSI (1-ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide) or BMP-TFSI (N-methyl-N-butylpyrrolidinium bis(trifluoromethylsulfonyl)imide) (page 4, line 31-page 5, line 2 and Example 3 on page 13).
EMI-TFSI meets the limitations of claim 8 for an ionic liquid with an imidazolium cation, and the limitations of claim 9.
BMP-TFSI meets the limitations of claim 8 for an ionic liquid with a pyrrolidinium cation, and the limitations of claim 9 for PYRTFSI.

The mold meets the limitations for “an object” in claim 11.
With regard to claim 12, D’Angelo et al. teach a gel electrolyte composite containing a nonvolatile electrolyte and a zwitterionic polymer scaffold, wherein the nonvolatile electrolyte is an ionic liquid and the zwitterionic polymer scaffold may be formed from one or more zwitterionic monomers (abstract, and page 1, lines 15-18). 
D’Angelo et al. teach a method comprising the steps of:
-providing an electrolyte solution containing nonvolatile electrolyte;
-adding one or more zwitterionic monomers to the electrolyte solution;
-polymerizing the one or more zwitterionic monomers via in situ free radical polymerization to form a gel electrolyte composition (page 2, line 32- page 3, line 2 and page 8, lines 19-28).
The gel electrolyte composition may comprise the zwitterionic scaffold in an amount of 1-99vol% (page 2, lines 25-27, page 7, lines 7-8), wherein the zwitterionic scaffold is formed from zwitterionic monomers (page 2, lines 11-12).
D’Angelo do not specifically teach a gel electrolyte comprising zwitterionic monomers in an amount of 99vol%.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a gel electrolyte comprising zwitterionic monomers in an amount of 99vol%, because this amount is included in the range of D’Angelo et al.

Therefore, a gel electrolyte comprising 99 vol% of zwitterionic monomers is equivalent to a gel comprising 54wt% zwitterionic monomers. The ionic liquid represents 46 wt% of the gel electrolyte, so the weight ration zwitterionic monomers: ionic liquid is 1: 0.85. This value is within the claimed range.
D’Angelo et al. further teach that the gel electrolyte may be used in a supercapacitor (page 2, lines 25-30).
Marzooq evidences that ionogels formed from a polymer matrix and ionic liquids are used as solid-state electrolytes (see the abstract and page 54).
D’Angelo et al. further teach that no solvent is added in the step of mixing zwitterionic monomers and the ionic liquid (see Example 1 in page 9, line 25-page 10, line 14).
Therefore, the method in claim 12 of the instant application is obvious over the method of D’Angelo et al. 
With regard to claim 13, D’Angelo et al. teach a supercapacitor containing the gel electrolyte (page 2, lines 25-30).

Response to Arguments
Applicant's arguments filed on November 09, 2021 have been fully considered but they are not persuasive. 

-the objections to claims 3 and 9 are withdrawn following the applicant’s amendments to the claims;
-the rejection of claims 1-7 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by D’Angelo et al. (WO 2019/070513), as evidenced by Marzooq et al. (“Zwitterion-Containing Ionogel Electrolytes”) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over D’Angelo et al. (WO 2019/070513), as evidenced by Marzooq et al. (“Zwitterion-Containing Ionogel Electrolytes”) is withdrawn following the cancelation of the claim.
However, new grounds of rejection for claims 1-9 and 11-15 are shown in paragraphs 6-9 above.
On pages 7-8 of the Remarks the applicant argues that there are no teachings in D’Angelo and Marsooq that the mixed weight ratio of zwitterionic monomers and ionic liquid is 1:0/8 to 1:2, as required in the amended claims 1 and 12.
The examiner would like to point out that D’Angelo et al. allows for an electrolyte comprising up to 99vol% zwitterionic monomers (page 2, lines 19-22).
D’Angelo et al. show on page 10, line 22 that a polymeric scaffold of 18wt% is approximately 33vol%.

On pages 8-9 of the Remarks the applicant argues that D’Angelo et al. teach a solid electrolyte of SBVI/MPC of 50mol%, which corresponds to a weight ratio of polymer to ionic liquid of 0.18 to 1. However, it is not clear where this teaching is found in D’Angelo et al.
On page 10 the applicant argues that the specification teaches the importance of the claimed range.
The examiner would like to note that Example 1 of the specification shows a solid electrolyte obtained from sulfobetaine methacrylate (SBMA) and 1-ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide in a weight ratio of 1:0.5 (see page 21).
However, this sole Example is not sufficient to show the criticality of the claimed range.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d). II. DEMONSTRATING CRITICALITY OF A CLAIMED RANGE)

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANCA EOFF/Primary Examiner, Art Unit 1722